DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 04/26/2021 are acknowledged and have been fully considered. Claims 1, 2, 6, 9, 11, 12, 14 and 16 have been amended; no claims have been added, canceled or withdrawn. Claims 1-20 are now pending and under consideration.
The previous objections to claims 1 and 6 have been withdrawn, in light of the amendments to the claims.
The previous rejection of claim 9 under 35 U.S.C. 112(a) has been withdrawn, in light of the amendments to the claim. Additionally, Applicant’s comment on page 12 of the remarks that “the Office appears to assume that the terms ‘first’ and ‘second’ must mirror the labels in the specification” is incorrect, as the previous rejection of claim 9 under 35 U.S.C. 112(a) was unmistakably required by inconsistent usage of the terms “first” and “second” in originally-filed claim 9 as compared to originally-filed claims 1 and 5-7, and in view of Applicant’s originally-filed disclosure.
The previous rejection of claim 14 under 35 U.S.C. 112(b) has been withdrawn, in light of the amendments to the claim.

First, Applicant's arguments on pages 11-12 of the remarks with respect to interpretation of the claim term “emission control device” in claims 1-10, 13, 18 and 19 under 35 U.S.C. 112(f) have been fully considered, but they are not persuasive. Specifically, Applicant asserts that the claim term “denotes sufficient structure to one of ordinary skill in the art reading the specification” (see page 11 of the remarks) and that the claim term “is not generic in light of the specification […] and the commonly accepted meaning in the technological art” (see page 12 of the remarks). Applicant’s remarks also point to examples of the structure described in the specification as performing the entire claimed function as evidence that the claim term “emission control device” “denotes sufficient structure to one of ordinary skill in the art reading the specification” (see pages 11-12 of the remarks). 
The examiner does not disagree that structure is described in the specification as performing the entire claimed function of the “emission control device,” and no rejection(s) have been made under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b) asserting a lack of disclosure of sufficient structure corresponding to the claim term interpreted under 35 U.S.C. 112(f). However, the examiner respectfully disagrees that the term “device” in “emission control device” is not a generic placeholder, as, in this instance, the term “device” does not provide any indication of structure because it merely sets forth the same black box recitation of structure for providing the same specified function as if the term “means” had been used, such as “emission control means” or “means for emission control” (e.g., see: MPEP 2181_I_A). Applicant’s originally-filed specification does not appear to provide a special definition for the term “emission control device” nor do Applicant’s remarks actually identify “the commonly accepted meaning in the technological art” believed by Applicant to avoid interpretation of the claim term “emission control device” under 35 U.S.C. 112(f), and it is apparent from the broad non-limiting list of structure (or combinations of structure) described in the specification (as identified by page 12 of the remarks) as performing the entire claimed function of the “emission control device” that the claim term lacks a particular meaning and, instead, merely amounts to a generic placeholder modified only by functional language in the claims. The claim term “emission control device” does not specify the exact structure that performs the function in question without need to resort to portions of the specification or extrinsic evidence for an adequate understanding of the structure of the claim term. Therefore, interpretation of the claim term “emission control device” in claims 1-10, 13, 18 and 19 under 35 U.S.C. 112(f) has been maintained. 

Applicant’s arguments on pages 13-14 of the remarks with respect to the rejection of independent claim 1, as amended, under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0337696 to Glugla et al. [hereinafter: “Glugla (‘696)”] have been fully considered, but they are not persuasive. Specifically, Applicant asserts that:

    PNG
    media_image1.png
    187
    589
    media_image1.png
    Greyscale

The examiner respectfully disagrees. Glugla (‘696) teaches that fueling to a second cylinder group 18 (e.g., “first set of cylinders”) is enriched so as to be richer than stoichiometry, and fueling to a first cylinder group 17 (e.g., second, remaining set of cylinders”) is enleaned so as to be leaner than stoichiometry, such that an overall exhaust air-fuel ratio, produced by the rich fueling of the second cylinder group 18 and the lean fueling of the first cylinder group 17, at an emission control device 170 (which is downstream from the second cylinder group 18 and the first cylinder group 17) is maintained at stoichiometry, at times including when operating at lower engine loads, including lower engine loads greater than an idling engine load [e.g., greater than zero engine torque demand (e.g., “while operating an engine with a positive engine torque demand increasing to greater than a threshold torque”)], with EGR being supplied at a non-zero rate (e.g., “while operating an engine with … a rate of the EGR reaching a threshold rate”) [as depicted by at least Figs. 1-3 & 6 and as discussed by at least ¶ 0016, 0023 & 0046-0054 of Glugla (‘696)].
Therefore, it is understood that Glugla (‘696) fully teaches “a method, comprising: while operating an engine with a positive engine torque demand increasing to greater than a threshold torque and a rate of the EGR reaching a threshold rate, enriching a first set of cylinders and enleaning a second, remaining set of cylinders, exhaust gas from the first set of cylinders and the second set of cylinders producing a stoichiometric mixture at a downstream emission control device, and providing exhaust gas recirculation (EGR) to an intake passage of the engine from the first set of cylinders and not from the second set of cylinders, wherein an amount of enriching of the first set of cylinders and enleaning of the second set of cylinders is increased responsive to the engine torque demand being greater than a threshold torque and further responsive to the rate of EGR reaching a threshold rate,” as recited by amended independent claim 1, under a broadest reasonable interpretation. Thus, the rejection has been maintained and updated in order to sufficiently address the amendments to the claim.
Applicant’s arguments on pages 13-14 of the remarks with respect to the rejection of independent claim 11, as amended, under 35 U.S.C. 103 as being unpatentable over Glugla (‘696) in view of U.S. Patent Application Publication No. 2005/0241299 to Brown have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s arguments on pages 13-15 of the remarks with respect to the rejection of independent claim 16, as amended, under 35 U.S.C. 103 as being unpatentable over Glugla (‘696) in view of Brown, and in view of U.S. Patent Application Publication No. 2016/0040589 to Glugla et al. [hereinafter: “Glugla (‘589)”] have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claim Objections
Claims 2, 6, 12 and 17 are objected to because of the following informalities:
Claim 2 should be amended to include a comma immediately after “1” in “The method of claim 1” in line 1 of the claim.
Claim 2 should be amended to remove the comma immediately after “comprising” in line 1 of the claim.
Claim 6 recites “providing EGR” in line 3, which should be amended to instead recite --providing the EGR-- for consistency and proper antecedent basis with “providing exhaust gas recirculation (EGR)” in lines 6-7 of claim 1.
Claim 12 recites “the torque demand” in lines 2-3, which should be amended to instead recite --the engine torque demand-- for consistency and proper antecedent basis with “an engine torque demand” in lines 5-6 of claim 11.
Claim 12 recites “engine torque demand” in lines 2-3, which should be amended to instead recite --the engine torque demand-- for consistency and proper antecedent basis with “an engine torque demand” in lines 5-6 of claim 11.
Claim 17 recites “an exhaust gas recirculation (EGR) passage” in lines 1-2, which should be amended to instead recite --an EGR passage-- because claim 16 has been amended to previously define the abbreviation “EGR” in lines 10-11.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “emission control device” in claims 1-10, 13, 18 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “the EGR” in line 3; however, the claim does not appear to previously introduce “EGR,” such that it is unclear what exactly is meant by “the EGR” in line 3. Additionally, claim 1 later introduces “exhaust gas recirculation exhaust gas recirculation (EGR)-- and to amend lines 6-7 of claim 1 to instead recite  --the EGR--.
Claim 1 has been amended to recite “a threshold torque” in line 10; however, the claim has also been amended to previously introduce “a threshold torque” in line 3, and it is unclear whether “a threshold torque” in line 10 is intended to be the same as or different from “a threshold torque” in line 3. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 10 of claim 1 to instead recite --[[a]] the threshold torque--.
Claim 1 has been amended to recite “a threshold rate” in line 11; however, the claim has also been amended to previously introduce “a threshold rate” in line 3, and it is unclear whether “a threshold rate” in line 11 is intended to be the same as or different from “a threshold rate” in line 3. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 11 of claim 1 to instead recite --[[a]] the threshold rate--.
Claims 2-10 are dependent from claim 1, such that claims 2-10 also include the indefinite subject matter recited by claim 1, such that claims 2-10 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 2 has been amended to recite “a threshold torque” in line 3; however, claim 2 is dependent from claim 1, and, as discussed in detail above, claim 1 has also been amended to previously introduce “a threshold torque” in each of line 3 and line 10, and it is unclear whether “a threshold torque” in line 3 of claim 2 is intended to be the same as or different from “a threshold torque” in line 3 of claim 1 and/or in line 10 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 3 of claim 2 to instead recite --[[a]] the threshold torque--.
Claim 2 has been amended to recite “a threshold rate” in lines 3-4; however, claim 2 is dependent from claim 1, and, as discussed in detail above, claim 1 has also been amended to previously introduce “a threshold rate” in each of line 3 and line 11, and it is unclear whether “a threshold rate” in lines 3-4 of claim 2 is intended to be the same as or different from “a threshold rate” in line 3 of claim 1 and/or in line 11 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend lines 3-4 of claim 2 to instead recite --[[a]] the threshold rate--.
Claims 2-10 are dependent from claim 1, such that claims 2-10 also include the indefinite subject matter recited by claim 1, such that claims 2-10 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0337696 to Glugla et al. [hereinafter: “Glugla (‘696)”].
With respect to claim 1, Glugla (‘696) teaches a method, comprising: while operating an engine with a positive engine torque demand increasing to greater than a threshold torque and a rate of the EGR reaching a threshold rate, enriching a first set of cylinders and enleaning a second, remaining set of cylinders, exhaust gas from the first set of cylinders and the second set of cylinders producing a stoichiometric mixture at a downstream emission control device, and providing exhaust gas recirculation (EGR) to an intake passage of the engine from the first set of cylinders and not from the second set of cylinders, wherein an amount of enriching of the first set of cylinders and enleaning of the second set of cylinders is increased responsive to the engine torque [as depicted by at least Figs. 1-3 & 6 and as discussed by at least ¶ 0016, 0023 & 0046-0054, fueling to a second cylinder group 18 (e.g., “first set of cylinders”) is enriched so as to be richer than stoichiometry, and fueling to a first cylinder group 17 (e.g., second, remaining set of cylinders”) is enleaned so as to be leaner than stoichiometry, such that an overall exhaust air-fuel ratio, produced by the rich fueling of the second cylinder group 18 and the lean fueling of the first cylinder group 17, at an emission control device 170 (which is downstream from the second cylinder group 18 and the first cylinder group 17) is maintained at stoichiometry, at times including when operating at lower engine loads, including lower engine loads greater than an idling engine load [e.g., greater than zero engine torque demand (e.g., “while operating an engine with a positive engine torque demand increasing to greater than a threshold torque”)], with EGR being supplied at a non-zero rate (e.g., “while operating an engine with … a rate of the EGR reaching a threshold rate”); as depicted by at least Figs. 1-3 & 6 and as discussed by at least ¶ 0016-0017, 0019, 0021-0023 & 0044-0054, the EGR is provided to an intake passage 42 via operation of the second cylinder group 18 as a dedicated-EGR cylinder group and via an EGR passage 50, with the first cylinder group 17 providing no EGR to the intake passage 42; note: at least lines 4-5 of page 3 of Applicant’s originally-filed specification is understood to redefine the term “set” (in “set of cylinders”) away from its ordinary and customary meaning (e.g., a number of things of the same kind that belong or are used together) so as to be inclusive of a single thing (e.g., a single cylinder) as well as plural things (e.g., plural cylinders) (e.g., see: MPEP 2173.05(a)_I&III)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Glugla (‘696) in view of U.S. Patent Application Publication No. 2005/0241299 to Brown (hereinafter: “Brown”).
With respect to claim 3, Glugla (‘696) teaches the method of claim 1, wherein the first set of cylinders includes a first fraction of a total number of cylinders in the engine and the second set of cylinders includes a second fraction of the total number of (apparent from at least Fig. 1 in view of at least ¶ 0021 & 0071).
Glugla (‘696) expressly indicates that the number of cylinders in the second cylinder group 18 is not limited to the number (one) that is shown by Fig. 1 and instead the second cylinder group 18 may differently include a plurality of engine cylinders (as discussed by at least ¶ 0021). Glugla (‘696) also expressly indicates that the number of total engine cylinders is not limited to the number (four) of total engine cylinders that is shown by Fig. 1 and the arrangement of the total engine cylinders is not limited to the arrangement (I-4) that is shown by Fig. 1 and instead the engine 10 may include other numbers and/or arrangements of the total engine cylinders (e.g., six engine cylinders in a V-6 arrangement) (as discussed by at least ¶ 0071). However, Glugla (‘696) appears to lack a clear teaching as to whether the first set of cylinders includes a first half of a total number of cylinders in the engine and the second set of cylinders includes a second half of the total number of cylinders in the engine, in the case where the engine 10 includes the plurality of engine cylinders in the second cylinder group 18 [instead of the single engine cylinder in the second cylinder group 18 shown by Fig. 1 of Glugla (‘696)] and the engine 10 includes, for example, the V-6 arrangement [instead of the I-4 arrangement shown by Fig. 1 of Glugla (‘696)].
Brown teaches operating an engine having six cylinders with a first set of three cylinders arranged on a first bank and a second set of three cylinders arranged on a second bank, where the first set of three cylinders are operable as dedicated-EGR cylinders and the second set of three cylinders are operable as non-dedicated-EGR cylinders [as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0022, an engine 12 includes six cylinders 20, where a cylinder bank 24 (e.g., “first bank”) includes a first half of the six cylinders 20 (e.g., “first set of cylinders”) and a cylinder bank 22 (e.g., “second bank”) includes a second half of the six cylinders (e.g., “second set of cylinders”), where the first half of the six cylinders 20 of the cylinder bank 24 are operable to provide EGR to an intake manifold 14 of the engine 12 via an EGR conduit 35, and where the second half of the six cylinders 20 of the cylinder bank 22 do not provide EGR to the intake manifold 14].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Glugla (‘696), if even necessary, with the teachings of Brown such that the first set of cylinders includes a first half of a total number of cylinders in the engine and the second set of cylinders includes a second half of the total number of cylinders in the engine because Brown demonstrates a particular implementation of a plurality of dedicated-EGR cylinders in an engine having a V-6 arrangement thereby providing a suitable construction of the first cylinder group 17 and the second cylinder group 18 of Glugla (‘696) in the case where the engine 10 includes the plurality of engine cylinders in the second cylinder group 18 [in substitution for the single engine cylinder in the second cylinder group 18 shown by Fig. 1 of Glugla (‘696)] and the engine 10 includes the V-6 arrangement [in substitution for the I-4 arrangement shown by Fig. 1 of Glugla (‘696)]. Therefore, it is also understood that such a modification would merely amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B).

With respect to claim 4, Glugla (‘696) modified supra teaches the method of claim 3, wherein the first set of cylinders includes cylinders of a first engine bank and the second set of cylinders includes cylinders of a second engine bank (as discussed in detail above with respect to claim 3).

With respect to claim 5, Glugla (‘696) teaches the method of claim 1, wherein the first set of cylinders flow exhaust gas to an exhaust of the first set of cylinders and the second set of cylinders flow exhaust gas to a second exhaust manifold, and wherein the exhaust of the first set of cylinders and the second exhaust manifold are not directly coupled [as depicted by at least Figs. 1, exhaust gas from the first cylinder group 17 flows to an exhaust manifold 36 (e.g., “first exhaust manifold”), and exhaust gas from the second cylinder group 18 flows to an apparent exhaust of the second cylinder group 18].
Glugla (‘696) appears to lack a clear teaching as to whether the first set of cylinders flow exhaust gas to a first exhaust manifold. Therefore, Glugla (‘696) also appears to lack a clear teaching as to whether the exhaust of the first set of cylinders and the second exhaust manifold are not directly coupled.
Brown teaches operating an engine having a first set of cylinders arranged on a first bank and a second set of cylinders arranged on a second bank, where the first set of cylinders are operable as dedicated-EGR cylinders and the second set of cylinders are operable as non-dedicated-EGR cylinders (as discussed in detail above with respect to claim 3), wherein the first set of cylinders flow exhaust gas to a first exhaust manifold and the second set of cylinders flow exhaust gas to a second exhaust (as discussed in detail above with respect to claim 3, and apparent from at least Figs. 1-2 of Brown).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Glugla (‘696), if even necessary, with the teachings of Brown such that the first set of cylinders flow exhaust gas to a first exhaust manifold, with the first exhaust manifold and the second exhaust manifold being not directly coupled, because Brown demonstrates a particular implementation of a plurality of dedicated EGR cylinders in an engine having a V-6 arrangement thereby providing a suitable construction of a first exhaust system of the first cylinder group 17 and a second exhaust system of the second cylinder group 18 of Glugla (‘696) in the case where the engine 10 includes the plurality of engine cylinders in the second cylinder group 18 [in substitution for the single engine cylinder in the second cylinder group 18 shown by Fig. 1 of Glugla (‘696)] and the engine 10 includes the V-6 arrangement [in substitution for the I-4 arrangement shown by Fig. 1 of Glugla (‘696)], such that the second cylinder group 18 of Glugla (‘696) would include a respective first exhaust manifold that is not directly coupled to the exhaust manifold 36 of the first cylinder group 17 of Glugla (‘696). Therefore, it is also understood that such a modification would merely amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B). 
Additionally, in at least one implementation of the aforementioned modification of Glugla (‘696) in view of Brown, it is understood that it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the EGR 

With respect to claim 6, Glugla (‘696) modified supra teaches the method of claim 5, wherein an EGR passage couples the first exhaust manifold to the intake passage of the engine, the EGR passage including an EGR valve and an EGR cooler disposed therein [as depicted by at least Fig. 1 and as discussed by at least ¶ 0019 of Glugla (‘696), an EGR passage 50 couples the apparent exhaust of the second cylinder group 18 to an intake passage 42 of the engine 10, where the EGR passage 50 includes a valve 65 (e.g., “EGR valve”) and an EGR cooler 54; also, as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0024 of Brown, the EGR conduit 35 (e.g., “EGR passage”) couples the exhaust manifold 30 of the second cylinder bank 24 to the intake manifold 14 of the engine 12, where the EGR conduit 35 includes an EGR valve 34 and an EGR cooler 36; therefore, the EGR passage 50 of Glugla (‘696) modified supra would connect the “first exhaust manifold” to the intake passage 42 of the engine 10], and wherein providing EGR to the intake passage of the engine from the first set of cylinders and not from the second set of cylinders includes at least partially opening the EGR valve (as depicted by at least Fig. 1 and as discussed by at least ¶ 0019 of Glugla (‘696), EGR is provided to the intake passage 42 of the engine 10 at times including when the valve 65 is partially opened; also, as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0024, 0027, 0029-0030 & 0033 of Brown, EGR is provided to the intake conduit 35 of the engine 12 at times including when the EGR valve 34 is partially opened at substantially equivalently to the manner in which the valve 65 provides EGR to the intake passage 42 when the valve 65 is partially opened; therefore, Glugla (‘696) modified supra would provide EGR to the intake passage 42 of the engine 10 at times including when the EGR valve is partially opened; also, additionally or alternatively, as discussed in detail above with respect to claim 5).

With respect to claim 7, Glugla (‘696) modified supra teaches the method of claim 6, wherein the EGR passage is coupled to the first exhaust manifold upstream of a turbine of a turbocharger and is coupled to the intake passage downstream of a compressor of the turbocharger (as depicted by at least Fig. 1 of Glugla (‘696), the EGR passage 50 is coupled to the apparent exhaust of the second cylinder group 18 upstream of a turbine 76 of a turbocharger 13, and the EGR passage 50 is coupled to the intake passage 42 downstream of a compressor 74 of the turbocharger 13; also, as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0010, 0023-0024 & 0032-0033 of Brown, the EGR conduit 35 is coupled to the exhaust manifold 30 upstream of a turbo 26 (e.g., “turbine of a turbocharger”); therefore, the EGR passage 50 of Glugla (‘696) modified supra would be coupled to the first exhaust manifold of the second cylinder group 18 upstream of the turbine 76 of the turbocharger 13, and the EGR passage 50 would be coupled to the intake passage 42 downstream of the compressor 74 of the turbocharger 13].

With respect to claim 8, Glugla (‘696) modified supra teaches the method of claim 7, wherein exhaust gas from both the first exhaust manifold and the second exhaust manifold flows through the emission control device, the emission control device coupled in an exhaust passage downstream of the turbine [as depicted by at least Fig. 1 and as discussed by at least ¶ 0019 of Glugla (‘696), the emission control device 170 is arranged in an exhaust conduit 35 (e.g., “exhaust passage”) downstream of the turbine 76 to receive exhaust gas from each of the apparent exhaust of the second cylinder group 18 and the exhaust manifold 36 of the first cylinder group 17; also, as depicted by at least Figs. 1 & 2 of Brown, a catalyst 38 (e.g., “emission control device”) is arranged in an apparent exhaust passage downstream of the turbo 26 to receive exhaust gas from each of the exhaust manifold 30 of the first cylinder bank 24 and the exhaust manifold 28 of the second cylinder bank 22; therefore, emission control device 170 of Glugla (‘696) modified supra would be arranged in the exhaust conduit 35 downstream of the turbine 76 to receive exhaust gas from each of the first manifold of the second cylinder group 18 and the exhaust manifold 36 of the first cylinder group 17].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Glugla (‘696) in view of Brown, and in view of U.S. Patent Application Publication No. 2007/0089415 to Shimokawa et al. (hereinafter: “Shimokawa”).
With respect to claim 9, Glugla (‘696) modified supra teaches the method of claim 7, wherein the turbine is a dual scroll turbine [as discussed by at least ¶ 0018 of Glugla (‘696)]; however, Glugla (‘696) appears to lack a clear teaching as to whether the second exhaust manifold coupled to a first, hotter scroll of the dual scroll turbine and the first exhaust manifold coupled to a second, cooler scroll of the dual scroll turbine. 
Shimokawa teaches an analogous engine including a first exhaust manifold for a first set of dedicated-EGR cylinders, a second exhaust manifold for a second set of non-dedicated-EGR cylinders, and a turbocharger having a dual scroll turbine, where the second exhaust manifold is coupled to a first, hotter scroll of the dual scroll turbine and the first exhaust manifold coupled to a second, cooler scroll of the dual scroll turbine (as depicted by at least Figs. 1-6 and as discussed by at least ¶ 0013-0019; it is understood that the second scroll would be relatively cooler than the first scroll at times including when less exhaust gas is being routed through the second scroll as compared to the first scroll due to the first exhaust manifold differently supplying exhaust gas as EGR)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Glugla (‘696), if even necessary, with the teachings of Brown such that the second exhaust manifold coupled to a first scroll of the dual scroll turbine and the first exhaust manifold coupled to a second scroll of the dual scroll turbine because Shimokawa demonstrates a particular implementation of a dual scroll turbine in the context of an engine having a first exhaust manifold for dedicated-EGR cylinders and a second exhaust manifold for non-dedicated-EGR cylinders that would be usable in place of the generic implementation of a dual scroll turbine disclosed by Glugla (‘696). Therefore, it is also understood that such a modification would merely amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B). At least slight temperature differences between the first scroll and the second scroll would necessarily occur at least at times including when the first scroll and the second scroll receive differing rates of exhaust gas from the second exhaust manifold and the first exhaust manifold, respectively.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Glugla (‘696) in view of U.S. Patent Application Publication No. 2017/0363057 to Gukelberger et al. (hereinafter: “Gukelberger”).
With respect to claim 10, Glugla (‘696) teaches the method of claim 1, further comprising controlling, using a controller, igniting of injected fuel in all of the cylinders of the engine via ignition spark by spark plugs to produce combustion in each of the cylinders, where the ignition spark necessary has a timing (as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0039 & 0043); however, Glugla (‘696) appears to lack a clear teaching as to whether the method further comprises advancing spark timing in both the first set of cylinders and the second set of cylinders, the advancing individually adjusted for each cylinder.
Gukelberger teaches an analogous method, comprising: while operating an engine, enriching a first set of cylinders and enleaning a second, remaining set of cylinders, exhaust gas from the first set of cylinders and the second set of cylinders producing a stoichiometric mixture at a downstream emission control device (apparent from at least Figs. 2a-3 in view of at least ¶ 0023 & 0032-0033), and providing exhaust gas recirculation (EGR) to an intake passage of the engine from the first set of cylinders and not from the second set (apparent from at least Figs. 2a-3 in view of at least ¶ 0021), and advancing spark timing in both the first set of cylinders and the second set of cylinders, the advancing individually adjusted for each cylinder, such that a first amount of spark timing advance for the first set of the plurality of cylinders different than a second amount of spark timing advance for the second set of the plurality of cylinders (apparent from at least Figs. 2a-3 & 6 in view of at least ¶ 0022, 0028, 0035-0036, 0039-0041).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Glugla (‘696) with the teachings of Gukelberger to further include advancing spark timing in both the first set of cylinders and the second set of cylinders, the advancing individually adjusted for each cylinder, because Gukelberger further teaches that such control beneficially compensates for differences in combustion between dedicated-EGR cylinders and non-dedicated-EGR .

Allowable Subject Matter
Claim 2 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claims 11-15 would be allowable if rewritten to overcome the objections to claims 11 and 12.
Claims 16 and 18-20 are allowable over the prior art of record. Claim 17 depends from allowable claim 16 and would also be allowable if rewritten to overcome the objections to the claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to independent claim 11, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a method, including: “the transitioning the engine from operating in the power EGR mode to operating in the split lambda mode including: first increasing an EGR rate to a threshold EGR rate, then decreasing the EGR rate from the threshold EGR rate; while decreasing the EGR rate from the threshold EGR rate, increasing an air-fuel ratio difference between a first set of cylinders and a second set of cylinders, the first set of cylinders and the second set of cylinders including a same number of cylinders and producing stoichiometric exhaust gas at a downstream emission control device; and individually adjusting a spark timing for each cylinder based on the EGR rate and an air-fuel ratio of the cylinder,” in combination with the remaining limitations of the claim.
With respect to independent claim 16, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a system, including: “responsive to the engine power output reaching the first power threshold, increase the engine power output by increasing the amount of boost provided by the turbocharger above the temperature-limited boost pressure threshold while increasing an amount of the EGR,” in combination with the remaining limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747